                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

ROYAL NEIGHBORS OF AMERICA,                              §
                                                         §
        Plaintiff,                                       §
                                                         §
v.                                                       §
                                                         §            Civil Action No. 3:18-CV-2001-L
KIDS KAMPUS CREATIVE LEARNING                            §
CENTER, LLC; DIANN WOOD                                  §
ROBERTSON; CHAD ROBERTSON,                               §
individually and as the independent                      §
executor of the estate of Dale Evans                     §
Robertson, deceased; LORI ROBERTSON;                     §
JARED ROBERTSON; and                                     §
MATTHEW ROBERTSON,                                       §
                                                         §
        Defendants.                                      §

                                                    ORDER

        Before the court is Plaintiff’s Motion for Discharge and Attorney’s Fees (Doc. 29), filed

January 9, 2019; Plaintiff’s Motion to Dismiss First Amended Counterclaim (Doc. 41), filed March

7, 2019; and Plaintiff’s Motion for Summary Judgment (Doc. 57), filed June 20, 2019. On August

21, 2019, the Findings, Conclusions and Recommendation of the United States Magistrate Judge

(“Report”) (Doc. 75) was entered, recommending that the court: (1) grant Plaintiff’s Motion for

Summary Judgment (Doc. 57) and dismiss with prejudice all counterclaims by the Robertson

Defendants* against Plaintiff as time-barred and lack of standing as third parties to the deceased’s

life insurance policy; (2) grant Plaintiff’s Motion for Discharge and Attorney’s Fees and award



        *
           For purposes of this order, the Robertson Defendants include Defendants Chad Robertson, individually and
as the independent executor of the estate of Dale Evans Robertson, deceased; Lori Robertson; Jared Robertson; and
Matthew Robertson (collectively, “Robertson Defendants”).

Order – Page 1
Plaintiff attorney’s fees and costs totaling $7,000, which is approximately half the amount Plaintiff

requested to recover, and dismiss Plaintiff from this action; and (3) deny as moot Plaintiff’s Motion

to Dismiss First Amended Counterclaim (Doc. 41). No objections to the Report were filed.

        Having considered the motions, briefs, pleadings, evidence, and Report, the court determines

that the findings and conclusions of the magistrate judge are correct, and accepts them as those of

the court. Accordingly, the court: (1) grants Plaintiff’s Motion for Summary Judgment (Doc. 57)

and dismisses with prejudice all counterclaims by the Robertson Defendants’ against Plaintiff; (2)

grants Plaintiff’s Motion for Discharge and Attorney’s Fees and awards Plaintiff attorney’s fees

and costs in the total reduced amount of $7,000, which shall be paid from the funds previously

interpleaded and deposited into the court’s registry; and (3) denies as moot Plaintiff’s Motion to

Dismiss First Amended Counterclaim (Doc. 41). To preserve its jurisdiction over this action, the

claimants’ competing claims over the life insurance policy proceeds, and the interpleaded funds, the

court also enjoins and bars all Defendants, pursuant to Plaintiff’s Request (Doc. 29 at 11), from

pursuing any claims or actions related to the life insurance policy proceeds, or any other proceeds

or benefits under Certificate No. 10030439 in any other state or federal court. Further, as all claims

by Defendants against Plaintiff have been dismissed, the court expressly determines, pursuant to

Federal Rule of Civil Procedure 54(b), that there is no just reason to delay the entry of final judgment

in this case as to Plaintiff Royal Neighbors of America and will direct the clerk of the court to enter

a final judgment as to Plaintiff Royal Neighbors of America only.

        Further, the court returns this action to the magistrate judge for further proceedings as

appropriate under the standing order of reference and directs the magistrate judge to realign the




Order – Page 2
remaining parties in this action, to the extent necessary, to facilitate the resolution of the competing

claims to the policy proceeds by the remaining parties to this action.

        It is so ordered this 6th day of September, 2019.



                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Order – Page 3
